United States Court of Appeals for the Federal Circuit

                                       July 7, 2008


                                         ERRATA

Appeal No. 2007-1276

INTERNATIONAL TECHNOLOGY CORPORATION v. Donald C. Winter, SECRETARY OF
THE NAVY

Decided: April 18, 2008                                               Precedential Opinion

On Page 15, lines 17-19, delete the sentence “Two samples reported in Table A-8 of
the Feasibility Study were designated as ‘CL,’ i.e., they were composed of a majority of
clay.” In place of the deleted text, substitute the following:

      The same was true of samples described as “CH.” See Exhibit 155, at 3.
      Some samples described in Tables A-3 and A-4 of the Feasibility Study
      were designated “CH.”